Filed 3/30/15 In re Marcos B. CA4/3



                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


In re MARCOS B., a Person Coming
Under the Juvenile Court Law.


THE PEOPLE,
                                                                       G049513
     Plaintiff and Respondent,
                                                                       (Super. Ct. No. DL039797)
                   v.
                                                                       OPINION
MARCOS B.,

     Defendant and Appellant.


                   Appeal from an order of the Superior Court of Orange County, Cheryl L.
Leininger, Judge. Affirmed.
                   Sarita Ordóñez, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney
General, Charles C. Ragland and Stacy Tyler, Deputy Attorneys General, for Plaintiff and
Respondent.


                                             *               *               *
              After the juvenile court denied Marcos B.’s (minor) motion to suppress
evidence, minor admitted the allegations in a juvenile wardship petition that he possessed
or transported heroin (count 1) and methamphetamine (count 2). The court placed minor
on probation on the conditions he spend 60 days in a juvenile institution, pay $100 in
restitution, and attend an outpatient drug program.
              Minor contends the court erred in denying his motion to suppress. We
disagree.


                                          FACTS


              Dominic Padilla has been a police officer for over 13 years, with extensive
training and experience in drug surveillance. For four of those years, he worked
undercover as part of a strike force team. He parked in areas known for the sale of drugs
and reported his observations to assisting officers. In the constantly evolving practice of
drug transactions, drug dealers now commonly have a “negotiator” or “facilitator” posted
in a parking lot who, upon being contacted, will direct a purchaser to the location of the
person who has the drugs for sale. As an undercover officer, Padilla has personally
observed this type of transaction over 20 times. Such drug deals are not limited to the
evening hours but occur throughout the day, including in broad daylight.
              One evening around 7:00 p.m., Padilla was working undercover for the
strike force team at a grocery parking lot “well-known for drug sales.” He noticed a man
sitting on a block wall. When a vehicle pulled up, the man walked over to the driver’s
side, leaned in, and spoke to the vehicle’s occupants. The man then grabbed his cellular
phone and appeared to be texting or making a phone call.
              Minor got out of the passenger side of the vehicle and walked across the
street to a residence. He met with a man at the door before they went inside. About two



                                             2
minutes later, minor left the residence “holding what looked like a white plastic bag” and
got back into the vehicle.
               Based on his training and expertise, Padilla believed he had just witnessed
“a possible street-level drug transaction.” For that reason, he radioed the assisting
officer, John Rodriguez, and told him what he had observed. As the vehicle drove
towards him, Rodriguez saw “a large crack,” approximately 4 to 6 inches long, on the
driver’s side of the windshield. He stopped the vehicle based on Padilla’s information
and the cracked windshield.


                                       DISCUSSION


               Minor argues his detention was not supported by reasonable suspicion,
violating his rights to be free from unreasonable searches and seizures. The contention
lacks merit.
               “The standard of review of a trial court’s ruling on a motion to suppress is
well established and is equally applicable to juvenile court proceedings. ‘“On appeal
from the denial of a suppression motion, the court reviews the evidence in a light
favorable to the trial court’s ruling. [Citation.] We must uphold those express or implied
findings of fact by the trial court that are supported by substantial evidence and
independently determine whether the facts support the court’s legal conclusions.”’” (In
re Lennies H. (2005) 126 Cal.App.4th 1232, 1236.)
               “In order to justify an investigative stop or detention, ‘the circumstances
known or apparent to the officer must include specific or articulable facts causing him to
suspect that (1) some activity relating to crime has taken place or is occurring or about to
occur, and (2) the person he intends to stop or detain is involved in that activity. Not only
must he subjectively entertain such a suspicion, but it must be objectively reasonable for
him to do so: the facts must be such as would cause any reasonable police officer in a

                                              3
like position, drawing when appropriate on his training and experience . . . to suspect the
same criminal activity and the same involvement by the person in question. The
corollary to this rule, of course, is that an investigative stop or detention predicated on
mere curiosity, rumor, or hunch, is unlawful, even though the officer may be acting in
complete good faith.’” (In re James D. (1987) 43 Cal.3d 903, 919-920.) In sum, a
“detention is reasonable under the Fourth Amendment when the detaining officer can
point to specific articulable facts that, considered in light of the totality of the
circumstances, provide some objective manifestation that the person detained may be
involved in criminal activity.” (People v. Souza (1994) 9 Cal.4th 224, 231 (Souza).)
               A reasonable suspicion of involvement in criminal activity will justify a
temporary stop and detention even though the circumstances are also consistent with
lawful activity. Typically, the purpose of the detention is to resolve the ambiguity.
(Souza, supra, 9 Cal.4th at p. 233.) Even if individual factors are susceptible to innocent
explanation, and some factors are more probative than others, taken together, they may
suffice to form a particularized and objective basis for an investigatory stop. (Ibid.)
               “An area’s reputation for criminal activity is an appropriate consideration in
assessing whether an investigative detention is reasonable under the Fourth Amendment.”
(Souza, supra, 9 Cal.4th at p. 240.) An officer may also rely on “the modes or patterns of
operation of certain kinds of lawbreakers” in determining whether there is reasonable
suspicion to support an investigatory detention, because “a trained officer draws
inferences and makes deductions—inferences and deductions that might well elude an
untrained person.” (United States v. Cortez (1981) 449 U.S. 411, 418 [101 S.Ct. 690, 66
L.Ed.2d 621].) Therefore, in order to make a determination of reasonable suspicion,
officers may “draw on their own experience and specialized training to make inferences
from and deductions about the cumulative information available to them that ‘might well
elude an untrained person.’” (United States v. Arvizu (2002) 534 U.S. 266, 273 [122
S.Ct. 744, 151 L.Ed.2d 740].) “The specialized knowledge of a police officer

                                                4
experienced in police narcotics work may render suspicious what would appear innocent
to a layman.” (People v. Maltz (1971) 14 Cal.App.3d 381, 390.)
                Here, Padilla had extensive training and experience relating to narcotics
surveillance. Based on that, he knew the current practice in drug transactions is for a
middleman sitting in a parking lot to negotiate or facilitate the deal before directing the
purchaser to a location to obtain the drugs. While undercover, Padilla has personally
seen this occur over 20 times. On the evening in question, Padilla believed he witnessed
this type of transaction taking place: A man sitting on a block wall in a parking lot
“well-known for drug sales” was approached by a vehicle in which minor was a
passenger. The man approached and spoke to the vehicle’s occupants, after which the
man called or sent a text message on his cellular phone. Minor then got out of the vehicle
and entered a residence across the street. When minor came out two minutes later, he
was holding a small plastic bag. Padilla’s observations alone provided a basis for him to
reasonably suspect criminal activity had occurred, giving Rodriguez probable cause to
stop the vehicle minor was riding in. Therefore, we need not reach the issue of whether
the crack Rodriguez saw on the vehicle’s windshield gave him a “backup ground” to stop
the vehicle.
                Minor maintains Padilla had only a “‘mere hunch’” a drug transaction had
occurred because Padilla could not hear or see any specifics. Minor notes Padilla could
not hear the conversation between the man on the block wall and the occupants of the
vehicle. Nor did Padilla see minor take anything with him when getting out of the
vehicle or the man on the cell phone take anything from minor, what was inside the bag
minor was carrying, or whether minor handed anything to the driver when he returned to
the vehicle. But minor cites no authority suggesting that such details are necessary
before police officers may suspect that a person is or has engaged in criminal activity.
He also makes no mention of Padilla’s training and experience with regard to narcotics
surveillance.

                                              5
              Minor further points out “it was 7:10 p.m. and the grocery store was open.”
But while “[t]he time of night is another pertinent factor in assessing the validity of a
detention” (Souza, supra, 9 Cal.4th at p. 241), Padilla expressly testified that drug
transactions using a middleman occur throughout the day, including in broad daylight.
The time of the offense was thus irrelevant in this case.
              This case is not, as defendant suggests, similar to In re Tony C. (1978) 21
Cal.3d 888, superseded by statute as stated in In re Christopher B. (1990) 219
Cal.App.3d 455, 460, fn. 2. There, the California Supreme Court held that a police
officer did not have reasonable suspicion to detain two minors where the officer “had
been informed only that the suspects in the prior burglaries were ‘three male blacks’ of
unspecified ages” because “[s]uch a vague description could not reasonably have led [the
officer] to suspect these two black minors were the missing culprits.” (In re Tony C., at
p. 898, fn. omitted.) Here, in contrast, the observations by Padilla were not “shoddy” or
“a ‘mere hunch’ at best,” as defendant claims. Padilla stated specific, articulable facts
that, considered in light of the totality of the circumstances, provided an objective
manifestation that minor was involved in criminal activity thus justifying the detention.
(People v. Mayfield (1997) 14 Cal.4th 668, 791.)
              Minor’s reliance on People v. Perrusquia (2007) 150 Cal.App.4th 228 is
also misplaced. The officers in Perrusquia were patrolling a “high-crime area,” looking
for possible 7-Eleven robbers. All the officers knew was there had been a string of 7-
Eleven robberies in that neighborhood, but had no information about whether the 7-
Eleven in question had been or was about to be robbed. The officers found the defendant
outside an open 7-Eleven, waiting in his car with his engine idling, but had no
information tying the defendant to a particular crime. (Id. at pp. 230-231.) The officers
detained the defendant when he tried to walk past them toward the store. (Id. at p. 231.)
Without the defendant’s consent, the officers conducted a patdown search and found a



                                              6
gun. (Id. at pp. 231-232.) Perrusquia found the detention unlawful because it was based
on a mere “hunch.” (Id. at p. 234.)
             In comparison, Padilla knew the specific parking lot where the incident
occurred was “well-known for drug sales.” Based on his experience and training, he
observed minor to be involved in what he believed to be typical of drug transactions he
had personally seen over 20 times. Accordingly, unlike the officers in Perrusquia, supra,
150 Cal.App.4th at p. 234, Padilla had a reasonable, articulable suspicion that defendant
had engaged in criminal activity.
             Based on the above, the trial court properly denied minor’s motion to
suppress.


                                      DISPOSITION


             The order is affirmed.




                                                RYLAARSDAM, ACTING P. J.

WE CONCUR:



BEDSWORTH, J.



ARONSON, J.




                                            7